Citation Nr: 0704817	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran was paid the proper rate of past due 
benefits for a total rating for post-traumatic stress 
disorder (PTSD) from July 29, 1994. 


REPRESENTATION

Veteran represented by: Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from September 1970 to May 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In the May 2002 rating decision, service connection was 
granted as 100 percent disabling for PTSD, effective July 29, 
1994.  The veteran thereafter appealed the matter of the rate 
of the amount of past due benefits which he was paid.


FINDINGS OF FACT

1. In a May 2002 rating decision, the veteran was granted a 
100 percent rating for PTSD, effective July 29, 1994; in a 
May 2002 letter, the veteran was notified of the retroactive 
award and of his monthly compensation payments that were 
effective beginning August 1, 1994. 

2. The veteran's award of retroactive disability compensation 
in May 2002 was properly in accordance with specific rates of 
entitlement provided by statute. 


CONCLUSION OF LAW

The veteran was paid the proper rate of the amount of past 
due benefits for a total disability rating based on 
individual unemployability, from April 1, 1994. 38 U.S.C.A. 
§§ 101, 1110, 1114(j), 5111 (West 2002); 38 C.F.R. §§ 3.4, 
3.21, 3.31 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply, 
such as claims based on allegations that VA decisions were 
clearly and unmistakably erroneous and claims turning on 
statutory interpretation.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001), Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

The Board notes that this claims turns on statutory 
interpretation.  See Smith 14 Vet. App. 231-32.  Thus, 
because the law as mandated by statute and not the evidence 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)  As such, no further action is required 
pursuant to the VCAA. 
    
As previously noted, in a May 2002 rating decision, the 
veteran was service-connected for PTSD and granted a 100 
percent disability rating, effective July 29, 1994.  The 
veteran thereafter appealed the matter of the rate of the 
amount of past due benefits which he was paid. 

The veteran was paid at the 100 percent rate from August 1, 
1994. The payments were retroactive and were paid at the rate 
in effect from August 1, 1994, and as pertained to each rate 
change in the ensuing years.  From September 6, 1998 to May 
15, 1999, payments were reduced to 10 percent due to the 
veteran's felony incarceration. 

Specifically, from August 1, 1994, the veteran was paid 
$1,774.  Thereafter, the veteran was paid at the rate in 
effect for each 12 month period. The rate of VA disability 
compensation increased every first day in December.  On 
December 1, 1994, it increased to $1,823.  On December 1, 
1995, it increased to $1,870. On December 1, 1996, it 
increased to $1,924.  On December 1, 1997, it increased to 
$1964.  On September 6, 1998, it decreased to $95 due to the 
withholding for a felony incarceration.  On December 1, 1998, 
it increased to $96. On May 15, 1999, full payment resumed 
and it increased to $1989.  On December 1, 1999, it increased 
to $2036.  On December 1, 2000, it increased to $2,107. On 
December 1, 2001, it increased to $2163.  The retroactive 
award was issued in May 2002. 

In March 2003, the veteran's compensation was modified to 
reflect an additional dependency allowance.  From August 1, 
1994, the veteran was paid $1901.  Again, the rate of VA 
disability compensation increased every first day in 
December.  On December 1, 1994, it increased to $1953.  On 
December 1, 1995, it increased to $2002.  On December 1, 
1996, it increased to $2060.  On December 1, 1997, it 
increased to $2102.  On September 6, 1998, it decreased to 
$95 due to the withholding for a felony incarceration.  On 
December 1, 1998, it increased to $96. On May 15, 1999, full 
payment resumed and it increased to $2068.  On December 1, 
1999, it increased to $2116.  On December 1, 2000, it 
increased to $2,189.  On December 1, 2001, it increased to 
$2247.  On December 1, 2002, it increased to $2278.   

The veteran's representative asserts that the veteran should 
be paid at the rate in effect in May 2002 rather than the 
rates in effect during each of those years.  The 
representative cites to 38 U.S.C.A. § 1114(j) in support of 
this argument, claiming that as the veteran was not rated as 
totally disabled until May 2002, the rate in effect in May 
2002 should be applied.  The representative asserts that the 
'plain language' of the statute contemplates that the amount 
of compensation, which is to be paid to the veteran, is to be 
calculated only if and while the disability is rated as 
total. 

First, the proper commencement date of payment of August 1, 
1994 was implemented following the July 29, 1994 effective 
date, per 38 C.F.R. § 3.31. Regardless of VA regulations 
concerning the effective dates of awards, the payment of 
monetary benefits based on original, reopened, or increased 
awards may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective. See 38 C.F.R. § 3.31 (2006).
 
Second, the Board finds that the argument advanced by the 
veteran and his representative with regard to the proper rate 
is not supported. 

'Compensation' means a monthly payment by the Secretary of VA 
to a veteran because of service-connected disability. 38 
U.S.C.A. § 101(13) (West 2002); 
38 C.F.R. § 3.4(a) (2006).  Disability compensation is 
payable to a veteran who is disabled as the result of a 
personal injury or disease, if the injury or disease was 
incurred or aggravated in the line of duty during qualifying 
military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.4(b) (2006).
 
The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)- (j) (West 2002 & Supp. 
2005). These rates are increased annually, generally, as a 
direct result of congressional action. VA is required to 
publish the annual changes enacted by Congress.  See 38 
C.F.R. § 3.21 (2006).  38 C.F.R. § 3.21 states that rates of 
compensation, dependency and indemnity compensation for 
surviving spouses and children, and section 306 and old-law 
disability and death pension, are published in tabular form 
in appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations. 

The most recent change in the monthly compensation amount was 
enacted with the passage of the Veterans Compensation Cost- 
of-Living Adjustment Act of 2006 (Act), Pub. L. No. 109-361, 
119 Stat. 2362 (Oct. 16, 2006).  The Act increased the rates 
of disability of compensation for veterans, as well as other 
forms of compensation, effective as of December 1, 2006.  
Section 2 of the Act specifically provided for the dollar 
amounts to be increased under 38 U.S.C.A. § 1114. 

This same procedure has been in effect, for purposes of this 
case, from at least May 2002 until the present.  Each year 
Congress mandates the monthly amount and effective date for 
that amount that VA will pay to a disabled veteran depending 
on the level of disability.  These changes are reflected at 
38 U.S.C.A. §§ 1114(a)-(j). There is no discretion authorized 
to the Secretary of VA as to the amount to be paid nor is 
there any discretion as to when the effective date for any 
increase in payments is authorized. 

In this case, the RO granted a total rating for PTSD, 
effective July 29, 1994, payable August 1, 1994, per 38 
C.F.R. § 3.31.  The veteran's disability compensation was 
established as payable from August 1, 1994, at the rate 
established by Congress at that time for a 100 percent rating 
under 38 U.S.C.A. § 1114(j). The May 2002 letter from the RO 
notified the veteran of the specific dates of increases, 
which occurred on an annual basis due to cost-of-living 
adjustments, and the new monthly amounts payable for the 
period from August 1, 1994 to December 1, 2000. 

Congress establishes the monthly amount of disability 
compensation and VA publishes the amount on an annual basis.  
VA has no discretion to alter the amount paid or the 
effective date when a particular amount will be paid.  The 
veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the May 2002 
letter, wherein the RO notified the veteran that he would be 
paid the amounts that he would have received had he been 
rated 100 percent disabled from August 1994 onward, as 
specified by the versions of 38 U.S.C.A. § 1114(j).
 
Accordingly, the Board finds that there is no legal basis to 
grant the veteran's current claim and pay the rate in effect 
as of May 2002 per month from August 1, 1994.  The argument 
of the veteran and his representative is without merit as 
there is no basis of support in statute or established case 
law. 

It is noteworthy that the veteran's representative has 
previously advocated a similar position in a case where 
retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument has been specifically considered and completely 
rejected by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which held that such an 
argument 'would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because 38 U.S.C.A. § 1114 does not 
address the issue of retroactive payments, much less provide 
a clear, explicit waiver of the government's sovereign 
immunity from interest payments accruing to retroactive 
payments.'  See Sandstrom v. Principi, 358 F.3d 1376, 1380 
(Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran asserted that the amount should 
have been calculated according to the 1996 rate, so that the 
1996 correction would have had the 'same effect,' pursuant to 
38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the 
decision had been made in 1969.  The Federal Circuit rejected 
these arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the 
instant case falls within the holding of the Federal Circuit 
in Sandstrom.  

There is no basis for a grant of the sought after benefits in 
this case. There is no legal merit to this argument and the 
claim must therefore be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran. Thus, the appeal is denied. 




ORDER

The veteran was paid the proper rate of the amount of past 
due benefits for a 100 percent rating for PTSD from August 1, 
1994 and the appeal is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


